Dismissed and Memorandum Opinion filed July 17, 2008







Dismissed
and Memorandum Opinion filed July 17, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00400-CV
____________
 
JESSE MORALES, Appellant
 
V.
 
DOUGLAS SIMPKINS, Appellee
 

 
On Appeal from the 270th District
Court
Harris County, Texas
Trial Court Cause No.
2006-05436
 

 
M E M O R
A N D U M   O P I N I O N




According
to information provided to this court, this appeal is from a judgment signed
April 9, 2008.  The notice of appeal was filed on May 9, 2008.  To date, our
records show that appellant has neither established indigence nor paid the
$175.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  On June 3, 2008, this court sent appellant the requisite
ten-days= notice that this
appeal was subject to dismissal for nonpayment of the filing fee.
In addition,
no clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  On June 12, 2008,
notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).
Appellant
has not responded to this court=s notices.  The filing fee has not been paid, and the clerk=s record has not been filed.  Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
17, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.